In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐1439 
WESTFIELD INSURANCE COMPANY, 
                                                 Plaintiff‐Appellant, 

                                 v. 

NATIONAL DECORATING SERVICE, INC., 
et al., 
                                              Defendants‐Appellees. 
                    ____________________ 

        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
         No. 1:14‐cv‐01572 — John Robert Blakey, Judge. 
                    ____________________ 

       ARGUED APRIL 12, 2017— DECIDED JULY 13, 2017 
                 ____________________ 

   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges. 
   WILLIAMS, Circuit Judge. This is an insurance coverage dis‐
pute that resulted after a newly constructed multi‐story con‐
dominium building suffered water damage. The water dam‐
age was allegedly caused by the failure of the painting sub‐
contractor, National Decorating Service, to apply an adequate 
coat of sealant to the exterior of the building.  
2                                                      No. 16‐1439 

    In Illinois state court, the building’s condominium associ‐
ation filed suit against the general contractor, developer, and 
various  subcontractors  (collectively  the  “defendants”)  to  re‐
cover  for  the  damages  incurred.  When  the  defendants  ten‐
dered the defense to Westfield, National Decorating Service’s 
insurer, Westfield filed this action seeking a declaration that it 
owes no duty to defend the defendants in the underlying ac‐
tion.  After  cross‐motions  for  summary  judgment  were  filed 
and fully briefed, the district court determined that the con‐
dominium association’s complaint triggered Westfield’s duty 
to defend. 
    On appeal, Westfield argues that the district court erred in 
finding that there was a duty to defend for two reasons. First, 
we agree with Westfield that the condominium association’s 
allegations of damage to individual unit owners’ property are 
not  sufficient  to  trigger  the  duty  because  the  condominium 
association, on behalf of its unit owners, lacks standing to pur‐
sue these claims.  
    Second, Westfield contends it owes no duty to defend be‐
cause the condominium association’s complaint does not al‐
lege a covered incident under its policy. Rather, the complaint 
alleges  that  the  painting  contractor  failed  to  apply  an  ade‐
quate amount of paint, which cannot be said to be an “acci‐
dent.” Absent an “accident,” Westfield asserts that there was 
not a covered “occurrence” under the policy. Further, West‐
field argues that because the damage alleged is to the building 
itself, which was a new construction and not an existing struc‐
ture, the condominium association has not demonstrated that 
there was property damage incurred that is subject to its pol‐
icy.  
No. 16‐1439                                                      3

    Here, we disagree. When the policy defines the term to in‐
clude the “continuous or repeated exposure to substantially 
the same harmful conditions,” as it does here, the condomin‐
ium  association’s  allegation  that  the  painting  subcontractor 
acted negligently is sufficient under Illinois law to constitute 
an  “occurrence.”  Further,  because  the  painting  subcontrac‐
tor’s actions are alleged to have damaged parts of the building 
that were outside of the scope of the work for which it was 
engaged,  the  condominium  association’s  complaint  alleges 
potentially covered property damage sufficient to invoke the 
duty to defend. Therefore, we affirm the district court’s grant 
of summary judgment to the defendants.  
                      I. BACKGROUND 
    This coverage dispute  arises out of the construction  of a 
24‐story  condominium  building  located  at  200  North  Jeffer‐
son Street, Chicago, Illinois (“200 North” or the “Building”). 
200 North Jefferson, LLC was the owner and developer of the 
Building. James McHugh Construction Company (“McHugh 
Construction”) was the general contractor who retained Na‐
tional  Decorating  Service,  Incorporated  (“National  Decorat‐
ing”) as a subcontractor to perform all of the painting work. 
Specifically,  National  Decorating  was  tasked  with  painting 
the exterior of the Building with a protective coating known 
as Modac, a waterproof sealant. 
           A. Underlying Action 
    On January 13, 2012, the Board of Managers of 200 North 
Jefferson  Tower  Condominium  Association  (the  “Associa‐
tion”) filed suit in the Circuit Court of Cook County. See Bd. of 
Managers of 200 N. Jefferson Tower Condo. Ass’n v. 200 Jefferson 
LLC, No. 2012‐L‐000480 (Cir Ct. Cook Cnty. filed January 13, 
4                                                         No. 16‐1439 

2012). This action, which we will refer to as the “underlying 
action,”  is  currently  pending  and  seeks  to  recover  for  dam‐
ages  incurred  as  the  result  of  faulty  workmanship  on  the 
Building.  200  North  Jefferson,  LLC,  McHugh  Construction, 
MCZ/Jameson Development Group, LLC, and National Dec‐
orating were named as defendants. On September 4, 2014, the 
Association  filed  the  operative  five‐count  Third  Amended 
Complaint. 
    In this Third Amended Complaint, the Association identi‐
fies the following damages: (1) significant cracking of the ex‐
terior  concrete  walls,  interior  walls,  and  ceilings;  (2)  signifi‐
cant  leakage  through  the  exterior  concrete  walls,  balconies, 
and  windows;  (3)  defects  to  the  common  elements  of  the 
Building; and (4) damage to the interior ceilings, floors, inte‐
rior  painting,  drywall,  and  furniture  in  the  units.  Although 
the previous complaint contained similar allegations regard‐
ing the damages incurred, it was not until the Third Amended 
Complaint  was  filed  that  damage  to  furniture  was  alleged. 
Further,  it  was  only  after  the  filing  of  the  Third  Amended 
Complaint  that  any  of  the  named  defendants  claimed  that 
Westfield had a duty to defend in the underlying action. 
   On  January  9,  2014,  McHugh  Construction  filed  an 
Amended  Third‐Party  Complaint  against  National  Decorat‐
ing.  It  contains  three  counts:  (1)  breach  of  contract;  (2)  “ex‐
press contractual defense & indemnity”; and (3) negligence. 
McHugh alleged that it was National Decorating’s actions that 
caused the alleged damages to 200 North. 
                                 
No. 16‐1439                                                       5

           B. Coverage Dispute 
    Westfield filed the instant action on March 6, 2014. It seeks 
a declaration that under the policy it issued to National Dec‐
orating, it owes neither a duty to defend nor to indemnify Na‐
tional Decorating, McHugh Construction, 200 North Jefferson 
LLC,  or  MCZ/Jameson.  The  policy  at  issue  is  a  commercial 
general liability policy (“CGL”), which was initially effective 
from  February  28,  2008  until  February  28,  2009.  It  was  re‐
newed three times until it ultimately expired on November 1, 
2011. There is no dispute that the policy was in place at the 
time the work was performed and the relevant language re‐
mained the same throughout the coverage period. 
    The Insuring Agreement of the policy provides that West‐
field will: 
       [P]ay  those  sums  that  the  insured  becomes  le‐
       gally  obligated  to  pay  as  damages  because  of 
       ʺbodily injuryʺ or ʺproperty damageʺ to which 
       this  insurance  applies.  We  will  have  the  right 
       and  duty  to  defend  the  insured  against  any 
       ʺsuitʺ seeking those damages. However, we will 
       have no duty to defend the insured against any 
       ʺsuitʺ  seeking  damages  for  ʺbodily  injuryʺ  or 
       ʺproperty damageʺ to which this insurance does 
       not apply. 
     
“Property damage” is defined as the “[p]hysical injury to tan‐
gible property, including all resulting loss of use of that prop‐
erty.”  Per  the  policy,  the  insurance  only  covers  “property 
damage” caused by an “occurrence,” which is further defined 
as an “accident, including continuous or repeated exposure to 
6                                                      No. 16‐1439 

substantially the same general harmful conditions.” But, the 
policy does not define the term “accident.”  
    The parties agree that National Decorating is the “Named 
Insured” under the policy, which also defines the terms “you” 
and “your” as referring to the “Named Insured,” i.e., National 
Decorating.  They  also  agree  that  200  North  Jefferson, 
McHugh  Construction,  and  MCZ/Jameson  are  not  “Named 
Insureds,”  but  rather  are  “Additional  Insureds”  under  the 
policy by virtue of the contracts that they entered into with 
each  other.  Instead,  the  parties’  dispute  focuses  on  whether 
the damages alleged fall within the policy’s coverage param‐
eters such that Westfield has a duty to defend in the underly‐
ing action. 
           C. Proceedings Below 
    After  the  parties  filed  cross  motions  for  summary  judg‐
ment and the matter was fully briefed, the district judge de‐
nied Westfield’s motion. At the same time, the court granted 
the  defendants’  motions  for  summary  judgment.  While  the 
district  court  found  that  the  issue  of  indemnification  was 
premature at this juncture in the litigation, it concluded that 
pursuant  to  the  Westfield  policy  and  Illinois  law,  Westfield 
had a duty to defend the defendants in the underlying action. 
Westfield now appeals.  
                               
No. 16‐1439                                                             7

                           II. ANALYSIS 
     We review the district court’s interpretation of the insur‐
ance policy at issue and the resulting grant of summary judg‐
ment de novo, Nautilus Insurance Co. v. Board of Directors. of Re‐
gal Lofts Condominium Assʹn, 764 F.3d 726, 730 (7th Cir. 2014), 
construing all facts in the light most favorable to the non‐mov‐
ing party. Suarez v. W.M. Barr & Co., 842 F.3d 513, 517 (7th Cir. 
2016)  (citing  Stephens  v.  Erickson,  569  F.3d  779,  786  (7th  Cir. 
2009)). When considering a district court’s decision on cross‐
motions, we must “construe all inferences in favor of the party 
against  whom  the  motion  under  consideration  is  made.” 
Tompkins v. Cent. Laborers’ Pension Fund, 712 F.3d 995, 999 (7th 
Cir. 2013) (quoting Hendricks‐Robinson v. Excel Corp., 154 F.3d 
685,  692  (7th  Cir.  1998))  (internal  quotation  mark  omitted). 
Summary  judgment  is  appropriate  only  where  “there  is  no 
genuine dispute as to any material fact and the movant is en‐
titled to judgment as a matter of law.” FED. R. CIV. P. 56(a).  
     Under  Illinois  law,  which  the  parties  agree  applies,  the 
duty to defend is determined by comparing the allegations in 
the underlying complaint to the policy at issue. Taco Bell Corp. 
v.  Cont’l  Cas.  Co.,  388  F.3d  1069,  1073  (7th  Cir.  2004)  (citing 
Dixon Distrib. Co. v. Hanover Ins. Co., 641 N.E.2d 395, 398 (Ill. 
1994))  (additional  citations  omitted).  We  must  liberally  con‐
strue the underlying complaint and the insurance policies in 
favor of the insured. U.S. Fid. & Guar. Co. v. Wilkin Insulation 
Co., 578 N.E.2d 926, 930 (Ill. 1991); see also Westfield Ins. Co. v. 
W. Van Buren, LLC, 59 N.E.3d 877, 882 (Ill. App. Ct. 2016) (“The 
complaint must be liberally construed and all doubts resolved 
in favor of coverage for the insured.”). “The construction of 
an insurance policy is a question of law[,]” Milwaukee Mutual 
Insurance Co. v. J.P. Larsen, Inc., 956 N.E.2d 524, 527 (Ill. App. 
8                                                       No. 16‐1439 

Ct. 2011), and when interpreting a policy, we are bound by the 
same general rules governing contract interpretation. W. Van 
Buren, 59 N.E.3d at 882. 
    The duty to defend is triggered if the allegations in the un‐
derlying complaint fall within, or potentially within, the pol‐
icy’s coverage. Lagestee‐Mulder, Inc. v. Consol. Ins. Co., 682 F.3d 
1054, 1056 (7th Cir. 2012) (quoting Gen. Agents Ins. Co. of Am., 
Inc. v. Midwest Sporting Goods Co., 828 N.E.2d 1092, 1098 (Ill. 
2005)).  “This  is  true  even  if  the  allegations  are  groundless, 
false, or fraudulent, and even if only one of several theories of 
recovery  alleged  in  the  complaint  falls  within  the  potential 
coverage of the policy.” Valley Forge Ins. Co. v. Swiderski Elecs., 
Inc., 860 N.E.2d 307, 315 (Ill. 2006) (citing Wilkin Insulation Co., 
578 N.E.2d at 929).  
   Therefore, for an insurer to justifiably refuse to defend a 
lawsuit it must be “clear from the face of the underlying com‐
plaint” that the allegations fail to bring the case within or po‐
tentially within, the policy’s coverage. Id. Nonetheless, while 
under Illinois law the duty to defend is broad, the duty is not 
limitless. Amerisure Mut. Ins. Co. v. Microplastics, Inc., 622 F.3d 
806, 812 (7th Cir. 2010). It is also distinct from the duty to in‐
demnify,  which  is  determined  once  liability  has  been  as‐
signed,  National  American  Insurance  Co.  v.  Artisan  &  Truckers 
Casualty Co., 796 F.3d 717, 724 (7th Cir. 2015), and is “signifi‐
cantly narrower than the duty to defend … .” Allied Prop. & 
Cas. Ins. Co. v. Metro N. Condo. Ass’n, 850 F.3d 844, 847 (7th Cir. 
2017); see  also  Ohio  Cas. Ins. Co. v. Bazzi Constr. Co., 815 F.2d 
1146, 1147 (7th Cir. 1987) (noting that “an insurer’s duty to de‐
fend is much broader than its duty to indemnify”). 
                                
No. 16‐1439                                                         9

           A. Unit  Owners’  Property  Damage  Insufficient 
              for the Duty to Defend 
    Westfield asserts that the only allegations contained in the 
Association’s Third Amended Complaint that might be suffi‐
cient to invoke a duty to defend are the allegations that indi‐
vidual  unit  owners  suffered  damage  to  their  property  (i.e., 
furniture, etc.). Nonetheless, because Westfield contends that 
the  Association  does  not  have  standing  to  pursue  these 
claims, it argues that these allegations are insufficient to trig‐
ger the duty to defend. We agree.  
    As we recently noted in Allied Property, under the Illinois 
Condominium Property Act, 765 Ill. Comp. Stat. 605/1, et seq., 
a condominium association may act in a representative capac‐
ity  on  behalf  of  its  unit  owners.  See  765  Ill.  Comp.  Stat. 
605/9.1(b). Yet, the Act limits the scope of such representation 
“to matters involving the common elements or more than one 
unit, on behalf of the unit owners, as their interests may ap‐
pear.” Id.; see also Allied Prop., 850 F.3d at 849. This limitation 
precludes the Association from being able to pursue a legal 
remedy for the damage that it alleges National Decorating’s 
actions  caused  to  the  individual  unit  owners’  furniture.  Be‐
cause the Association cannot legally recover for this alleged 
damage, these allegations are insufficient to invoke the duty 
to defend. See Allied Prop., 850 F.3d at 849. 
           B. Other Damage to the Building Sufficient to In‐
              voke the Duty to Defend  
   Our conclusion that the allegations of damage to the indi‐
vidual  unit  owners’  property  are  insufficient  to  invoke  the 
duty to defend is not, however, the end of our inquiry. Rather, 
we must determine whether the policy’s coverage is triggered, 
10                                                     No. 16‐1439 

or  potentially  triggered,  by  the  other  damage  allegedly 
caused by National Decorating’s actions.  
    On appeal, Westfield advances two arguments in support 
of its position that the damages alleged do not, as a matter of 
law, constitute an occurrence under the policy. First, it argues 
that National Decorating’s failure to apply a sufficiently thick 
coat of paint to the exterior of the Building cannot constitute 
an “accident” under the policy. Absent an “accident,” West‐
field  notes,  there  can  be  no  “occurrence,”  as  the  policy  re‐
quires for coverage. Second, Westfield argues that because the 
damage  was  to  the  Building  itself,  the  damage  is  exempted 
from the policy’s coverage. We will discuss each argument in 
turn.  
               1.   Underlying complaint sufficiently alleges 
                    “occurrence”  
    According to Westfield, there is no duty to defend the de‐
fendants here because National Decorating’s failure to apply 
a thick enough coat of paint to the exterior of the building can‐
not constitute an “accident.” As we have already noted, the 
policy at issue defines “occurrence” as an “accident, including 
continuous  or  repeated  exposure  to  substantially  the  same 
general  harmful  conditions.”  Therefore,  Westfield  contends 
that absent an “accident,” there can be no “occurrence.” But, 
we disagree that National Decorating’s actions cannot consti‐
tute an “occurrence” as a matter of law. 
   Courts have defined the term “accident” as used in insur‐
ance policies as “an unforeseen occurrence, usually of an un‐
toward or disastrous character or an undesigned, sudden, or 
unexpected  event  of  an  inflictive  or  unfortunate  character.” 
Nautilus Ins. Co., 764 F.3d at 731 (quoting Westfield Natʹl Ins. 
No. 16‐1439                                                               11

Co. v. Contʹl Cmty. Bank & Trust Co., 804 N.E.2d 601, 605 (Ill. 
App. Ct. 2003)) (internal quotation mark omitted). Therefore, 
Illinois courts have determined that damage to a construction 
project  that  occurs  as  a  result  of  a  construction  defect,  does 
not constitute an “accident” or “occurrence” because it is “the 
natural  and  ordinary  consequence  of  faulty  construction.” 
See,  e.g.,  Lyerla  v.  AMCO  Ins.  Co.,  536  F.3d  684,  689  (7th  Cir. 
2008). 
    But, this does not foreclose the defendants’ arguments that 
the alleged damage could fall within the policy’s coverage and 
therefore, triggers a duty to defend. Under Illinois law, negli‐
gently performed work or defective work can give rise to an 
“occurrence”  under  a  CGL  policy.  Id.  at  690  (citing  Prisco 
Serena Sturm Architects,  Ltd. v.  Liberty Mut. Ins. Co., 126 F.3d 
886 (7th Cir. 1997)). This is true where, as is the case here, the 
policy  defines  an  “occurrence”  to  include  not  only  an  acci‐
dent,  but  also  “continuous  or  repeated  exposure  to  condi‐
tions.”  Id.  Here,  the  underlying  complaint  alleges  that  Na‐
tional  Decorating  was  negligent.  This  is  sufficient  to  satisfy 
the  policy’s  occurrence  requirement  when  determining 
whether there is a duty to defend at this juncture in the litiga‐
tion.1 
                                                 




                                                 
      1 We agree with the district court that the issue of indemnification is 

premature at this point in the litigation. Therefore, we leave for another 
day whether the record demonstrates that there was an “accident” such 
that the policy dictates indemnification.  
12                                                      No. 16‐1439 

                2.   Underlying  complaint  alleges  covered 
                     property damage 
    Under Illinois law, CGL policies are not intended to serve 
as performance bonds, and therefore, “economic losses sus‐
tained as a result of defects in or damage to the insuredʹs own 
work  or  product  are  not  covered.”  Bazzi,  815  F.2d  at  1148. 
Nonetheless, “damage to something other than the project it‐
self does constitute an ‘occurrence’ under a CGL policy.” J.P. 
Larsen,  956  N.E.2d  at  532  (citing  CMK  Dev.  Corp.  v.  W.  Bend 
Mut. Ins. Co., 917 N.E2d 1155 (Ill. App. Ct. 2009)). Here, the 
parties dispute what constitutes the scope of the project. West‐
field contends that the project was the entire 200 North Jeffer‐
son building and because the damage alleged is to that build‐
ing, it is excluded from the policy’s scope. The defendants dis‐
agree, arguing that the scope of the project was National Dec‐
orating,  the  Named  Insured’s,  work.  We  agree  with  the  de‐
fendants. 
    We find Bazzi instructive. There, a construction company 
was hired to remodel an existing garage by adding a second 
floor. While pouring the concrete for the additional level, the 
supporting joists of the garage began to buckle and the struc‐
tural integrity of the whole building was compromised. In the 
underlying  suit  against  the  construction  company,  the  com‐
plaint alleged that the structural integrity of the existing gar‐
age  building  was  compromised  by  the  construction  com‐
pany’s negligent, willful, and wanton conduct. 
   The construction company tendered its defense to the in‐
surance  company  under  a  CGL  policy.  The  insurance  com‐
pany in turn filed a declaratory action, much like the one here. 
We found that although under Illinois law CGL policies “are 
No. 16‐1439                                                       13

not intended to pay the costs associated with repairing or re‐
placing the insuredʹs defective work and products,” the duty 
to  defend  had  been  triggered  because  the  underlying  com‐
plaint contained allegations of damage to the building beyond 
the construction company’s own work and product. 815 F.2d 
at 1148–49 (citation omitted).  
    Westfield contends that Bazzi is inapplicable here because 
200 North was a new construction. Yet, this is neither the line 
that Bazzi drew nor one that we find we must draw. Rather, in 
Bazzi, we noted that “[h]ad Bazzi contracted to construct an 
entirely new building for [the defendant], any damage to or 
defects in that building, which would be defined as the property 
or work product of Bazzi, would not be covered under the pol‐
icy.” Id. (emphasis added). In Bazzi, that was not the case. Id. 
And, although Westfield would have us ignore the italicized 
language, Bazzi dictates that the relevant inquiry when deter‐
mining  the scope of a project is  what the parties contracted 
for, not whether the project was a new construction or an ex‐
isting building. See also J.P. Larsen, 956 N.E.2d at 532 (finding 
a duty to defend in a suit for damages caused by the subcon‐
tractor’s negligent workmanship to the new construction).  
    Westfield points to Viking Construction Management, Inc. v. 
Liberty Mutual Insurance Company, 831 N.E.2d 1 (Ill. App. Ct. 
2005),  in  support  of  its  position  that  damage  to  a  new  con‐
struction is not covered property damage under a CGL. This 
case is not, however, persuasive as there, the underlying com‐
plaint only sought to recover the cost to repair and replace the 
named insured’s work. Id. at 16. That is not the case here. 
  Nor is CMK Development instructive. 917 N.E.2d 1155. In 
CMK  Development,  the  Named  Insured  was  the  developer, 
who brought suit after its insurer failed to provide it with a 
14                                                     No. 16‐1439 

defense  in  the  underlying  action  brought  by  a  purchaser  of 
one of its homes. But there, the project was clearly the entire 
home—the purchaser contracted directly with the developer 
for  the  delivery  of  the  new  construction.  Therefore,  there 
could be no dispute over the project’s scope.  
    Here, in contrast, the Named Insured is National Decorat‐
ing,  a  subcontractor  responsible  for  painting  the  exterior  of 
200  North.  The  underlying  complaint  seeks  to  recover  for 
damages incurred to other portions of the building, not just 
the exterior, which was allegedly coated with an insufficient 
amount  of  paint.  It  would  be  illogical  to  conclude  that  the 
scope of the project for which National Decorating contracted 
was the entire 200 North Building. Yet, to rebut this conclu‐
sion,  Westfield  contends  that  the  appropriate  test  for  deter‐
mining the scope of the project is from the end‐user’s perspec‐
tive. Therefore, it argues, because the end user contracted for 
the construction of the entire building, not simply the paint‐
ing services, the project must be considered to be the entire 
Building. In support of this position, Westfield relies upon a 
products liability case, Trans State Airlines v. Pratt & Whitney 
Canada, Inc., 682 N.E.2d 45 (Ill. 1997). But, we do not see a com‐
pelling reason for turning to the products liability realm when 
Bazzi compels a finding that the duty to defend has been trig‐
gered.  
    Additionally, Westfield argues that from a policy perspec‐
tive, finding that there is a duty to defend under a subcontrac‐
tor’s CGL policy would obviate the need for a general contrac‐
tor or developer to carry its own coverage. Rather, Westfield 
asserts  that  a  general  contractor  or  developer  could  trigger 
coverage  under  “multiple  policies  for  any  damage  to  the 
No. 16‐1439                                                       15

‘building itself.’” But, this argument is disingenuous, as cov‐
erage would only be available for damage caused to the build‐
ing as a result of an “occurrence” caused by the Named In‐
sured’s work. Therefore, the policy requires a clear connection 
between the damage and the subcontractor’s work. It would 
not allow for absolute coverage for any and all harm caused 
by a project, such that it is no longer prudent or necessary for 
the general contractor or developer to carry its own CGL cov‐
erage. Westfield’s concerns are without merit. 
    Lastly, and without citing any supporting authority, West‐
field contends that it is “well‐settled ... that additional insured 
coverage  is  not  broader  than,  but  in  fact  narrower  than  the 
coverage offered the name insured in the same CGL policy.” 
Yet,  the plain language of the “Additional Insured  Endorse‐
ment” belies this assertion. That endorsement states, “Who Is 
An Insured is amended to include as an insured the person 
or organization shown in the Schedule, but only with respect to 
liability arising out of ‘your work’ … .” (emphasis added). The 
policy later defines “your work” as “work or operations per‐
formed by you or on your behalf.” It also defines “you” and 
“your” as the “Named Insured,” who all parties here agree is 
National  Decorating.  Therefore,  the  policy  clearly  contem‐
plates  providing  coverage  for  the Additional  Insureds, here 
the defendants, for liability arising out of National Decorat‐
ing’s work, and Bazzi and J.P. Larsen support our conclusion 
that there is a duty to defend here. 
                      III.   CONCLUSION 
    We AFFIRM the district court’s grant of summary judgment 
for the Appellees‐defendants.